DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (a compound of formula (I), a formulation comprising the compound, and an electronic device comprising the compound); and a species group, wherein A) all of the variable Y are CR1 and B) E of the Formula (N) being species group B4 (formulas E-2, E-3, or E-4), in the written response filed on 12/14/2020 and the telephonic interview conducted on 1/5/2021 is acknowledged. 
The traversal is on the ground that that the European Examiner in the PCT application did not require a lack of unity or an election for the original claims 1-18, which is equivalent to the instant claims 19-41 (see the first paragraphs of page 2 of the reply filed 12/14/2020). 
This is not found persuasive because:
There is no requirement that the US Patent Office must not find lack of unity of invention, when the European Examiner has not indicated a lack of unity of invention.
Furthermore, the groups of inventions (Group I through III) listed in the previous Office Action do not relate to a single general inventive concept under PCT Rule 13.1 
The common technical feature in all groups is as follows: The compound of formula (I) as required in claim 1.
This feature cannot be considered as special technical feature under PCT Rule 13.2 because this feature is already known by Buesing et al. (US 2009/0261717 A1, hereafter Buesing).
Buesing teaches the compound of formula (I) as required in claim 1 (see the structure of (90) on page 20).
Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.
 The traversal is also on the ground that the entire application would not place a serious burden on the examiner because the claims of the present invention would appear to be part of an overlapping search area (see the second through the fourth paragraphs of page 2 of the reply filed 12/14/2020).
This is not found persuasive because:
The search burden is not a requirement to apply a restriction/election requirement for the US national phase application filed under 35 U.S.C. 371. 
As outlined above, the requirements of finding a lack of unity of invention have been met.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-31, 33, 35, 37, 39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III; and nonelected species groups B1-B3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-29, 32, 34, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (JP 2007/123863, machine-translated English document is referred to in this Office Action, hereafter Kageyama) in view of Ho et al. (“Iminodibenzyl-substituted distyrylarylenes as dopants for blue and white organic light-emitting devices”, Org. Elec. 2008, vol. 9, page 101-110, hereafter Ho).
Regarding claim 19-29, Kageyama discloses a compound having general structures (formula (1) in [008]; more specific general structure of formula (4) in [011]) and used for organic electroluminescent device (“organic electroluminescent element” in [006], [011]).

    PNG
    media_image1.png
    192
    516
    media_image1.png
    Greyscale

Wherein R10-R11 can be hydrogen, an optionally substituted alkyl ([011], [031]), or an optionally substituted aryl ([011; phenyl is a particularly preferred aryl in [034]); X1-X4 and R12-R13 can be hydrogen, an optionally substituted alkyl ([011], [031]), an optionally substituted aryl ([011]; phenyl is a particularly preferred aryl in [034]), or an optionally substituted amino ([012]; examples include diphenylamino in [049]).
Kageyama discloses an organic electroluminescent device ([091]; “mode for the invention 1” in [150]) comprising an anode (ITO), an emitting layer comprising a matrix material of BH1 ([148]) and a dopant of Compound 1 ([138]) with weight ratio of 95:5, and a cathode (Al).
Kageyama teaches that the compound having a general formula (4) can be used as a dopant material (“blue dopant material” in [111]).
Kageyama teaches that a spin coating method can be used to make the organic layers of the organic electroluminescent device including the emitting layer ([128]-[129]).
Kageyama exemplifies a compound of formula (4) (the second compound in [077]; hereafter called Compound 2P77).

    PNG
    media_image2.png
    142
    487
    media_image2.png
    Greyscale

Compound 2P77 of Kageyama does not have Applicant’s formula (N), wherein E is selected from a group consisting of E-2, E-3, and E-4 of the instant claim 23.
It is noted that Applicant elected the species group B4, which is represented by the Applicant’s formula (N), wherein E is E-2, E-3, or E-4.
Ho discloses a compound (“IDB-Ph” in Scheme 1) used for a light emitting dopant of an organic electroluminescent device (Abstract; 2.4 Device fabrication on page 103).

    PNG
    media_image3.png
    213
    657
    media_image3.png
    Greyscale

Ho teaches the iminodibenzyl substitution group (marked by dashed circle in the figure below) provides improved thermal properties and blue-shifted emission wavelength compared to diphenylamine (page 102, column 1, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Kageyama (Compound 2P77) by substituting diphenylamine substituent with iminodibenzyl substituent, as taught by Ho.
The motivation of doing so would provide improved thermal properties and blue-shifted emission wavelength, based on teaching of Ho.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant compound having the following structure.

    PNG
    media_image4.png
    227
    607
    media_image4.png
    Greyscale

The compound of Kageyama as taught by Ho has identical structure as Applicant’s formula (I) of claim 1, wherein all Y are CR1; all Z are C; X is C(R1)2; R1 is straight-chain alkyl having 1 to 20 carbon atoms (methyl); b, c are each 1; a, d are each 0 with the proviso that a + b = 1 and c + d = 1; at least one Y has a group of formula (N) bonded thereto instead of R1; Ar1 is an aromatic ring systems having 6 to 30 aromatic ring atoms (phenyl); and E is E-2 (-C(R1)2-C(R1)2- as defined in claim 23), meeting all the limitations of claim 19
The compound of Kageyama as taught by Ho, wherein the compound contains exactly one Y wherein a group of formula (N) is bonded thereto instead of R1, meeting all the limitations of claim 20.
The compound of Kageyama as taught by Ho, wherein in the group of formula (N), Ar1 is same in each instance and is selected to be phenyl, meeting all the limitations of claim 21.
The compound of Kageyama as taught by Ho, wherein Ar1 is the same in each instance, meeting all the limitations of claim 22.
The compound of Kageyama as taught by Ho, wherein E in the group of formula (N) is E-2, meeting all the limitations of claim 23.
The compound of Kageyama as taught by Ho, wherein the group of formula (N) is N-2; and E is E-2, meeting all the limitations of claim 24.
The compound of Kageyama as taught by Ho, wherein all Y are CR1, meeting all the limitations of claim 25.
The compound of Kageyama as taught by Ho, wherein X is C(R1)2; and R1 is a straight-chain alkyl having 1 to 20 carbon atoms (methyl), meeting all the limitations of claim 26.
The compound of Kageyama as taught by Ho, wherein the radicals R1 of X are the same in each instance and are selected to be a straight-chain alkyl groups having 1 to 12 carbon atoms (methyl), meeting all the limitations of claim 27.
The compound of Kageyama as taught by Ho, wherein the radicals R1 in Y is same in each instance and are selected to be hydrogen, meeting all the limitations of claim 28
The compound of Kageyama as taught by Ho, wherein the compound of formula (I) is a compound of formula (I-4-1), meeting all the limitations of claim 29.
Regarding claim 32, the compound of Kageyama as taught by Ho reads on all the features of claims 19-29, as outlined above.
Kageyama does not exemplify a formulation comprising the compound of Kageyama as taught by Ho and at least one solvent.
However, Kageyama does teach that the compound of Kageyama (compounds of a general formula (4)) is used as a dopant material of the light emitting layer of an organic electroluminescent device (“blue dopant material” in [111]).
Kageyama further teach that a spin coating method can be used to make the organic layers of the organic electroluminescent device including the emitting layer ([128]-[129]).
It is known in the art that a spin coating method is a wet method requiring at least one solvent to dissolve the organic compound of the film of an organic electroluminescent device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Kageyama as taught by Ho by using the compound to make a formulation which is used to make the organic thin film of an organic electroluminescent device by a spin coating method, as taught by Kageyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the 
The resultant formulation comprises the compound of Kageyama as taught by Ho and at least one solvent.
Regarding claims 34, 36, 38, and 40, the compound of Kageyama as taught by Ho reads on all the features of claims 19-29, as outlined above.
Kageyama does not exemplify an organic electroluminescent device comprising the compound of Kageyama as taught by Ho.
Kageyama does teach that the compound having a general formula (4) can be used as a dopant material (“blue dopant material” in [111]).
Kageyama exemplifies an organic electroluminescent device ([091]; “mode for the invention 1” in [150]) comprising an anode (ITO), an emitting layer comprising a matrix material of BH1 ([148]) and a dopant of Compound 1 ([138]) with weight ratio of 95:5, and a cathode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Kageyama as taught by Ho by using the compound for the emitting layer dopant material of an organic electroluminescent device, as taught by Kageyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of light emitting dopant materials of an organic electroluminescent device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been 
The resultant device comprises an anode (ITO), an emitting layer comprising a matrix material of BH1 of Kageyama and a dopant of the compound of Kageyama as taught by Ho with weight ratio of 95:5, and a cathode (Al).
The organic electroluminescent device is equated with an electronic device, meeting all the limitations of claim 34.
The organic electroluminescent device, wherein the emitting layer is equated with an organic layer, meeting all the limitations of claims 36 and 38.
The organic electroluminescent device of Kageyama as taught by Ho, wherein the compound BH1 of Kageyama is a matrix compound, meeting all the limitations of claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/SEOKMIN JEON/Examiner, Art Unit 1786